Citation Nr: 1234791	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for renal disease, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970, with additional reserve and National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2007, December 2008, and August 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Veteran's representative has provided a litany of assertions in a September 2012 written brief.  It appears that the representative is raising an issue of clear and unmistakable error in an August 1994 decision denying service connection for kidney problems.  The representative also is raising claims for service connection for hearing loss, tinnitus, gynocomastia, prostate cancer, a thyroid condition, neuropathies, and erectile dysfunction.  Such matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for any clarification and action deemed necessary.  With respect to the other vague assertions regarding effective dates for conditions other than kidney disease, and the mention of diagnoses the Veteran also has (anemia, gastroesophageal reflux disease, left ventricle hypertrophy), if the Veteran wishes to file a claim on these matters, he should do so with specificity at the RO. 


FINDING OF FACT

In June 2011 and March 2012, prior to the promulgation of a decision in the appeal, the RO granted the Veteran's claims for service connection.  
	

CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, in June 2011 and March 2012 rating decisions, the Veteran's claims for service connection for glaucoma and renal disease, respectively, were granted in full.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The claim for entitlement to service connection for renal disease, to include as secondary to service-connected hypertension is dismissed.

The claim for entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension is dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


